Title: To James Madison from Robert Taylor, 23 October 1810 (Abstract)
From: Taylor, Robert
To: Madison, James


23 October 1810. Believes that the U.S. marshal for Virginia is in poor health and “not likely long to survive.” As the practice of law is “daily growing less profitable and more irksome” Taylor seeks the position, provided JM sees “no impropriety in the appointment.” Has also been asked to recommend John W. Green of Fredericksburg for the same position, and he assures JM that Green would be a satisfactory appointment.
